DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/4/2020 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 12, 14-17, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wernevi et al. (US 2015/0302310).

Regarding claim 1, Wernevi teaches a method comprising: training, by a computing system, an autoencoder to generate a first set of codes representative of a first set of thermal video images of activities of a user in an environment, wherein the activities of the user represent routine behaviors of the user in the environment (see figure 1, figure 16C, para. 0065, 0085-0086, where Wernevi discusses capturing images and training a network with classes of events);
categorizing, with an unsupervised machine-learning algorithm, the first set of codes into a set of clusters (see figure 1, figure 16C, para. 0086-0088, where Wernevi discusses activity information data is used to construct n-dimensional behavior vectors that are stored in a behavior profile database. In the training mode, an unsupervised machine learning algorithm k-means clustering constructs the behavior profiles);
after categorizing the first set of codes into the set of clusters, determining, with the autoencoder, a code representative of a second set of thermal video images of an activity in the environment (see figure 1, para. 0065, 0087, where Wernevi discusses activity information data is used to construct n-dimensional behavior vectors that are stored in a behavior profile database. These n-dimensional behavior vectors are evaluated for correlations and clusters that may indicate behavior patterns);
determining, by the computing system, that the code is an anomalous code based on the code not being associated with any cluster in the set of clusters (see figure 1, para. 0066-0067, where Wernevi discusses newly captured behavior vectors are compared with a behavior profile constructed with past recorded data, stored in behavior profile database, and determining whether or not this new measurement lies within any of the clusters. If the data does not lie within any of the clusters described above, the new measurement is flagged as abnormal); and 
based on the anomalous code, performing, by the computing system, an alert action (see figure 9C-D, para. 0067, 0119, where Wernevi discusses issues an alert if abnormal behavior is detected.  The examiner notes that the term code is very broad).

Regarding claim 2, Wernevi teaches wherein performing the alert action comprises: prompting, via a device associated with the user, a response to indicate whether the activity is an actionable event (see figure 9C-D, para. 0067, 0119, where Wernevi discusses issues an alert if abnormal behavior is detected).

Regarding claim 4, Wernevi teaches further comprising: performing, by the computing system, the alert action based on a cluster from the set of clusters, wherein the cluster corresponds to routine behavior (see figure 9C-D, para. 0067, 0119, where Wernevi discusses issues an alert if abnormal behavior is detected).

Regarding claim 5, Wernevi teaches wherein performing the alert action based on the cluster comprises: prompting, via a device associated with the user, a first response to identify a first name of a first activity; and labelling, with the first name of the first activity, a first cluster that corresponds to the first activity (see para. 0065, where Wernevi discusses the activity information data used to construct n-dimensional behavior vectors that are stored in a behavior profile database).

Regarding claim 11, Wernevi teaches wherein the first set and the second set of thermal video images are received from one or more thermal imaging cameras in the environment (see para. 0055, 0078, 0151, where Wernevi discusses a thermal infrared imaging system).

Regarding claim 12, Wernevi teaches wherein the set of clusters is a plurality of clusters corresponding to a plurality of routine behaviors of the user in the environment (see para. 0065, where Wernevi discusses clusters that may indicate behavior patterns).

Regarding claim 14, Wernevi teaches wherein the first set of thermal video images and the second set of thermal video images are instead a first set of depth images and a second set of depth images (see para. 0073, 0078, where Wernevi discusses capturing image data depth sensors).

Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 17 is rejected as applied to claim 5 as pertaining to a corresponding system.
Claim 21 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wernevi et al. (US 2015/0302310) in view of DeMazumder (US 2021/0153814).

Regarding claim 3, Wernevi does not expressly teach wherein the response is supplied, via the device, by the user or by a trusted associate of the user.  However, DeMazumder teaches wherein the response is supplied, via the device, by the user or by a trusted associate of the user (see para. 0051, 0158, where DeMazumder discusses nursing station to identify dangerous abnormal behavior).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with DeMazumder to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by allowing user input to the image data system. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of DeMazumder continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of allowing a user to provide input to properly perform recognition of abnormal image data.  The Wernevi and DeMazumder systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Wernevi does not expressly teach wherein the first response is supplied, via the device, by the user or by a trusted associate of the user. However, DeMazumder teaches wherein the first response is supplied, via the device, by the user or by a trusted associate of the user (see para. 0051, 0158, where DeMazumder discusses nursing station to identify dangerous abnormal behavior).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with DeMazumder to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by allowing user input to the image data system. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of DeMazumder continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of allowing a user to provide input to properly perform recognition of abnormal image data.  The Wernevi and DeMazumder systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 7, 8, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wernevi et al. (US 2015/0302310) in view of Jain (US 2019/0026761).

Regarding claim 7, Wernevi does not expressly teach further comprising: determining, in the first cluster, codes labelled with a second name; and separating codes labelled with the first name from codes labelled with the second name by splitting the first cluster into two clusters.  However, Jain teaches further comprising: determining, in the first cluster, codes labelled with a second name; and separating codes labelled with the first name from codes labelled with the second name by splitting the first cluster into two clusters (see para. 0066, 0069, where Jain discusses dividing clusters into classes based on their properties).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with Jain to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by performing the well-known k-means clustering algorithm that merges or splits data into clusters based on their properties. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of Jain continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing k-means clustering cluster splitting to properly perform recognition of abnormal image data.  The Wernevi and Jain systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Wernevi does not expressly teach further comprising: determining a second cluster that corresponds to a second activity with a second name; determining that the first name and the second name are similar; and combining the first cluster and the second cluster into one cluster corresponding to the first activity with the first name.  However, Jain teaches further comprising: determining a second cluster that corresponds to a second activity with a second name (see para. 0096, 0098, where Jain discusses labeled clusters based on their features); determining that the first name and the second name are similar (see para. 0096, where Jain discusses calculating the similarity between clusters); and combining the first cluster and the second cluster into one cluster corresponding to the first activity with the first name (see para. 0096-0098, where Jain discusses merging clusters based on their similarity properties).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with Jain to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by performing the well-known k-means clustering algorithm that merges or splits data into clusters based on their properties. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of Jain continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing k-means clustering cluster splitting to properly perform recognition of abnormal image data.  The Wernevi and Jain systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 18 is rejected as applied to claim 7 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 8 as pertaining to a corresponding system.

Claims 9, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wernevi et al. (US 2015/0302310) in view of Cussonneau et al. (US 2018/0181111).

Regarding claim 9, Wernevi does not expressly teach wherein performing the alert action based on the cluster only occurs for a cluster containing a minimum number of codes.  However, Cussonneau teaches wherein performing the alert action based on the cluster only occurs for a cluster containing a minimum number of codes (see para. 0077, where Cussonneau discusses k-means clustering algorithm that determines features are abnormal if not present in the larger clusters of a size criterion).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with Cussonneau to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by performing the well-known k-means clustering algorithm that merges or splits data into clusters based on their properties. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of Cussonneau continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing k-means clustering cluster splitting to properly perform recognition of abnormal image data.  The Wernevi and Cussonneau systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Wernevi does not expressly teach further comprising: determining that the code is not the anomalous code; and classifying the code into a cluster from the set of clusters, wherein the cluster contains one or more codes that share one or more characteristics with the code.  However, Cussonneau teaches further comprising: determining that the code is not the anomalous code (see para. 0077, where Cussonneau discusses identifying outlier clusters); and classifying the code into a cluster from the set of clusters, wherein the cluster contains one or more codes that share one or more characteristics with the code (see para. 0077, where Cussonneau discusses determining whether the code is within stored behavior clusters).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with Cussonneau to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by performing the well-known k-means clustering algorithm that merges or splits data into clusters based on their properties. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of Cussonneau continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing k-means clustering cluster splitting to properly perform recognition of abnormal image data.  The Wernevi and Cussonneau systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 20 is rejected as applied to claim 13 as pertaining to a corresponding system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wernevi et al. (US 2015/0302310) in view of Kwan (US 2019/0380662).

Regarding claim 10, Wernevi does not expressly teach wherein the actionable event is a fall of the user.  However, Kwan teaches wherein the actionable event is a fall of the user (see para. 0075, 0083, where Kwan discusses Artificial Intelligence image recognition system detecting a fallen person and providing an alert).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wernevi with Kwan to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform outlier behavior recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wernevi in this manner in order to improve outlier behavior recognition by performing the well-known k-means clustering algorithm that detects abnormal behavior such as a person falling down. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wernevi, while the teaching of Kwan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing k-means clustering cluster splitting to properly perform recognition of abnormal image data such as a person falling down.  The Wernevi and Kwan systems perform image recognition, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamane et al. (US 10,956,300) discusses k-means clustering to partition image data.
Chen et al. (US 2019/0180398) discusses evaluating risk of potential danger using k-means clustering algorithm.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663